DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

November 14, 2017

FROM:

Brian Neale, Director
Center for Medicaid & CHIP Services

SUBJECT: 2018 Updates to the Child and Adult Core Health Care Quality Measurement Sets
This informational bulletin describes the 2018 updates to the core set of children’s health care
quality measures for Medicaid and the Children’s Health Insurance Program (CHIP) (the Child
Core Set) and the core set of health care quality measures for adults enrolled in Medicaid (the
Adult Core Set).
Background
The Center for Medicaid & CHIP Services (CMCS) has worked with stakeholders to identify
two core sets of health care quality measures that can be used to assess the quality of health care
provided to children and adults enrolled in Medicaid and CHIP (see
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html).
The core sets are tools states can use to monitor and improve the quality of health care provided
to Medicaid and CHIP enrollees. Under statute, state reporting on these measure sets is
voluntary. 1, 2 The goals of this effort are to encourage national reporting by states on a uniform
set of measures and to support states in using these measures to drive quality improvement.
Part of implementing an effective quality measures reporting program is to periodically reassess
the measures that comprise it since many factors, such as changes in clinical guidelines and
experiences with reporting and performance rates, may warrant modifying the measure set. In
addition, CMCS continues to prioritize working with federal partners to promote quality
measurement alignment across programs (e.g., Quality Payment Program), recognizing that this
reduces burden and helps to drive quality improvement across payers and programs.

1

The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) required the Secretary of the
U.S. Department of Health and Human Services (HHS) to establish a program to standardize the measurement of
health care quality for children in Medicaid and the Children’s Health Insurance Program (CHIP) and facilitate
voluntary reporting and use of the measures for quality improvement.
2
The Affordable Care Act required the Secretary of the U.S. Department of Health and Human Services (HHS) to
establish an adult health care quality measurement program to standardize the measurement of health care quality
across state Medicaid programs and facilitate voluntary reporting and use of the measures for quality improvement.
This program builds and expands upon HHS’s quality measurement program established for children as part of the
Children’s Health Insurance Program Reauthorization Act (CHIPRA) of 2009.

CMCS Informational Bulletin – Page 2
For the 2018 updates to the Child and Adult Core Sets, CMCS worked with the National Quality
Forum’s (NQF) Measure Applications Partnership (MAP), 3 a public-private expert body
comprised of state Medicaid representatives, health care providers, health plans, and patient
advocates that reviews measures for potential use in federal public reporting and identifies ways
to improve the core sets. CMS obtains additional input from state Medicaid agencies through
Quality Technical Advisory Group (QTAG). This extensive stakeholder outreach helps to ensure
that the Core Set measures are evidence-based and promotes measure alignment across CMS
since NQF also reviews measures for other CMS reporting programs.
Since the core sets were established in 2010 and 2012, states have made significant progress
reporting on the core measures. All states and the District of Columbia (DC) voluntarily
reported at least one Child Core Set measure in FFY 2016, with 45 states voluntarily reporting at
least 13 of the 27 Child Core Set measures for FFY 2016. States reported a median of 18 child
core set measures for FFY 2016 an increase from the median of 16 measures reported in FFY
2015. Notably, 36 states reported more Child Core Set measures for FFY 2016 than for FFY
2015. For the Adult Core Set, the number of states reporting measures has increased steadily
from 30 states in FFY 2013 to 41 states for FFY 2016. The median number of Adult Core Set
measures reported by states is 17 measures for FFY 2016, up from 16 measures reported in FFY
2015. Thirty-one states reported at least 14 of the 30 Adult Core Set measures for FFY 2016. In
addition, 21 states reported more Adult Core Set measures for FFY 2016 than for FFY 2015,
including two states reporting for the first time for FFY 2016.
2018 Child Core Set
Since the release of the initial Child Core Set in 2010, CMCS has collaborated with state
Medicaid and CHIP agencies to voluntarily collect, report, and use the measures to drive quality
improvements. Section 1139A of the Social Security Act, as amended by Section 401(a) of the
Children’s Health Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning
annually in January 2013, the Secretary shall publish recommended changes to the core
measures. 4 This year CMS will be adding three measures to the Child Core Set and retiring four
measures.
For the 2018 Child Core Set update, CMCS will add three measures:
• Screening for Clinical Depression and Follow-Up (CDF) (NQF # 3148) (the percentage
of patients ages 12-17 screened for clinical depression on the date of the encounter using
an age appropriate standardized depression screening tool AND if positive, a follow-up
3

http://www.qualityforum.org/Setting_Priorities/Partnership/Measure_Applications_Partnership.aspx
The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf . The
2014 update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf as was the
“2015 Updates to the Child and Adult Health Care Quality Measurements Sets.” http://www.medicaid.gov/federalpolicy-guidance/downloads/cib-12-30-2014.pdf, “2016 Updates to the Child and Adult Core Health Care Quality
Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf, and “2017
Updates to the Child and Adult Core Health Care Quality Measures Sets.” https://www.medicaid.gov/federal-policyguidance/downloads/cib120516.pdf.
4

CMCS Informational Bulletin – Page 3

•
•

plan is documented on the date of the positive screen). 5 The CDF Measure is an
assessment of screening and follow up care for depression which is the most common
underlying disorder among those who attempt suicide and is already in the Adult Core
Set. In addition, the CDF measure aligns with U.S. Prevention Task Force (USPSTF)
recommendations that primary care clinicians screen adolescents and adults for
depression when appropriate systems are in place to ensure adequate diagnosis,
treatment, and follow-up. 6
Contraceptive Care (NQF #2903) – Most & Moderately Effective Methods (the
percentage of women aged 15-20 years at risk of unintended pregnancy that is provided a
most effective or moderately effective FDA-approved methods of contraception.). 7
Asthma Medication Ratio (NQF # 1800) (the percentage of patients 5–18 years of age
who were identified as having persistent asthma and had a ratio of controller medications
to total asthma medications of 0.50 or greater during the measurement year). 8

The addition of these three measures will allow CMCS and states to expand the measurement of
quality of care in Medicaid in two areas – children with chronic health conditions and behavioral
health, and addresses the important gap issue of access to contraception. For consistency and to
ease the reporting burden for states, both NQF # 1800 and NQF #2903, will also be added to the
Adult Core Set in 2018.
For 2018 Child Core Set, CMCS will retire:
• Frequency of Ongoing Prenatal Care measure (NQF #1391). This measure is being
retired by the measure steward. 9, 10
• Medication Management for People with Asthma child core set measure (NQF #1799). 11
CMS recognizes the importance of this health area and will replace this core set measure
with Medication Management for People with Asthma Medication Ratio (NQF #1800).
• Behavioral Health Risk Assessment (for pregnant women) measure. This measures has
been retired by the measure steward. 12
• Child and Adolescent Major Depressive Disorder (MDD): Suicide Risk Assessment
measure (NQF #1365) 13 will be retired by CMS due to state reported challenges in
reporting. CMS recognizes the importance of behavioral health care and will add the
measure Screening for Clinical Depression and Follow-Up (CDF) (NQF #3148) to the
Child Core Set.
5

Measure Steward: Centers for Medicare & Medicaid Services, NQF # 3148
U.S. Prevention Task Force. Final Recommendation Statement Suicide Risk in Adolescents, Adults and Older
Adults: Screening.
7
Measure Steward: US Office of Population Affairs, NQF # 2903
8
Measure Steward: National Committee for Quality Assurance, NQF #1800
9
The measure steward refers to the organization that is responsible for providing the required measure information
for the measure maintenance process that occurs approximately every three years and is responsible for making the
necessary updates to the measure and for informing NQF about any changes that are made to the measure on an
annual basis.
10
Measure Steward: National Committee for Quality Assurance, NQF #1391
11
Measure Steward: National Committee for Quality Assurance, NQF #1799
12
Former Measure Steward: American Medical Association- Physician Consortium for Performance Improvement
13
Measure Steward: American Medical Association- Physician Consortium for Performance Improvement, NQF
#1365
6

CMCS Informational Bulletin – Page 4
Additional information about the 2017 Child Core Set MAP review process and their
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/child-core-set/index.html.
2018 Adult Core Set
In January 2012, CMCS released its initial Adult Core Set. Section 1139B of the Social Security
Act, as amended by Section 2701 of the Affordable Care Act, notes that the Secretary shall issue
updates to the Adult Core Set beginning in January 2014 and annually thereafter. 14 This year
CMS will add three measures to the Adult Core Set. No measures will be retired.
For the 2018 Adult Core Set update, CMCS has decided to add three measures to the Adult Core
Set:
• Asthma Medication Ratio (NQF#1800) (the percentage of patients 19-64 years of age
who were identified as having persistent asthma and had a ratio of controller medications
to total asthma medications of 0.50 or greater during the measurement year). 15
• Concurrent Use of Opioids and Benzodiazepines (the percentage of individuals 18 years
and older with concurrent use of prescription opioids and benzodiazepines). 16
• Contraceptive Care – Most & Moderately Effective Methods (NQF #2903) (the
percentage of women aged 21-44 years at risk of unintended pregnancy that is provided a
most effective or moderately effective FDA-approved methods of contraception). 17
The addition of these three measures will allow CMCS and states to expand the measurement of
quality of care in Medicaid for three population groups – adults with substance use disorders,
chronic health conditions, and reproductive age women.
Additional information about the 2017 Adult Core Set MAP review process and their
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/adult-core-set/index.html.
Next Steps
The 2018 updates to the Core Sets will take effect in the FFY 2018 reporting cycle, which will
begin no later than fall 2018. To support states in making these changes, CMCS will release
updated technical specifications for both Core Sets in spring 2018 and make them available at:
https://www.medicaid.gov/medicaid/quality-of-care/index.html. States with questions or that
need further assistance with reporting and quality improvement regarding the Child and Adult
14
The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf . The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Information Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf. The
2017 update was issued via a CMCS Information Bulletin “2017 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib120516.pdf
15
Measure Steward: National Committee for Quality Assurance, NQF #1800
16
Measure Steward: Pharmacy Quality Alliance
17
Measure Steward: US Office of Population Affairs, NQF # 2903

CMCS Informational Bulletin – Page 5
Core Sets can submit questions or requests to: MACQualityTA@cms.hhs.gov. If you have
questions about this bulletin, please contact Karen Matsuoka, PhD at
Karen.Matsuoka@cms.hhs.gov or (410)786-9726.

